Citation Nr: 1449640	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for cataracts, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  An August 2014 rating decision granted entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, and assigned a 20 percent rating effective April 6, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to an August 2014 response from the Veteran to a VA letter sent to him earlier in August 2014, he desires to testify at a videoconference hearing at his local RO before a Veterans Law Judge (VLJ).  

Consequently, a videoconference hearing with a member of the Board must be scheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


